Order entered November 26, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-01246-CV

     R2GO TRANSPORT LLC A/K/A READY 2 GO TRANSPORT LLC, Appellant

                                              V.

                                 XELLEX CORP., Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. 0C-18-16746

                                          ORDER
       Before the Court is appellant’s November 22, 2019 motion for an extension of time to file

their brief on the merits. We GRANT the motion and extend the time to December 20, 2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE